Fourth Court of Appeals
                               San Antonio, Texas
                                      March 6, 2019

                                   No. 04-18-00848-CR

                                Eusebio CASTILLO, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR5376A
                        Honorable Joey Contreras, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to April 1, 2019. Further requests for extension of time in
which to file appellant’s brief will be disfavored.


      It is so ORDERED on March 6, 2019.

                                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court